DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022, 10/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13, 14 objected to because of the following informalities: 

The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 6, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeiler et al. (Pub. No.: US 2019/0159034 A1).

Regarding clam 4, Zeiler teaches storing (FIG. 2, memory 180), by a controller of a device (FIG. 2, controller 145 of  Tool 105), first state data indicating a state of a sensor(paragraph [0060], “The tool controller 145 includes a memory 180 (see FIG. 2) to store the sensor data” ; receiving, by the controller, first input data indicating a request to disable the sensor (paragraph [0060], “the tool controller 145 is in communication with the sensors 155 to receive the obtained sensor data from the sensors 155 and to control the operation of the sensors 155 (e.g., to enable or disable particular sensors) ; determining, by the controller based at least in part on the first state data, that the sensor is enabled (paragraph [0060], “the tool controller 145 is in communication with the sensors 155 to receive the obtained sensor data from the sensors 155 and to control the operation of the sensors 155 (e.g., to enable or disable particular sensors); storing, by the controller, second state data indicating that the sensor is disabled (paragraph [0060], “control the operation of the sensors 155 (e.g., to enable or disable particular sensors)”); and sending, by the controller to a processor of the device configured to process sensor data and execute an application that receives processed sensor data, first output data indicating that the sensor is disabled (paragraph [0060], “The tool controller 145 is in communication with the sensors 155 to receive the obtained sensor data from the sensors 155 and to control the operation of the sensors 155 (e.g., to enable or disable particular sensors). The tool controller 145 includes a memory 180 (see FIG. 2) to store the sensor data for later export from the tool 105”).

	Regarding clam 6, Zeiler further teaches receiving, by the controller from a button (FIG. 6A, tool data button 320), second input data indicating a request to enable the sensor; determining, by the controller based at least in part on the second state data (paragraph [0077], “After selecting one or more tools, the user may poll the selected tool(s) by touching the obtain tool data button 320, which initiates a method 340 for polling monitored tools (see FIG. 6A). In step 345, the tool polling module 275 receives the user request via a GUI 306, which specifies the tools to be polled. In step 350, the tool polling module 275 accesses the tool IDs database 285a to obtain contact information for each tool to be polled. In step 355, the tool polling module 275 outputs a polling command to the requested tools”), that the sensor is disabled; causing, by the controller based at least in part on the second input data and the second state data, the sensor to be enabled; and storing, by the controller in a memory of the controller, third state data indicating  that the sensor is enabled (paragraph [0060], “The tool controller 145 is in communication with the sensors 155 to receive the obtained sensor data from the sensors 155 and to control the operation of the sensors 155 (e.g., to enable or disable particular sensors). The tool controller 145 includes a memory 180 (see FIG. 2) to store the sensor data for later export from the tool 105”).

Regarding clam 11, Zeiler further teaches determining, by the controller based at least in part on the second state data and upon a restart of the device, that the sensor state is disabled; and causing, by the controller, the sensor to be disabled upon the restart (paragraph [0060], “The tool controller 145 is in communication with the sensors 155 to receive the obtained sensor data from the sensors 155 and to control the operation of the sensors 155 (e.g., to enable or disable particular sensors)”, here it includes all possibility i.e. in case of  restart).


Regarding clam 12, Zeiler teaches a processor (FIG. 2, 220) configured to receive sensor data and execute an application that uses processed sensor data; and a controller (FIG. 2, 145) configured to: store first state data indicating a state of a sensor, the state being enabled; receive first input data indicating a request to disable the sensor  (paragraph [0060], “the tool controller 145 is in communication with the sensors 155 to receive the obtained sensor data from the sensors 155 and to control the operation of the sensors 155 (e.g., to enable or disable particular sensors); determine, based at least in part on the first state data, that the sensor is enabled; cause the sensor to be disabled  (paragraph [0060], “the tool controller 145 is in communication with the sensors 155 to receive the obtained sensor data from the sensors 155 and to control the operation of the sensors 155 (e.g., to enable or disable particular sensors); store second state data indicating that the sensor is disabled; and send, to the processor, first output data indicating that the sensor is disabled (paragraph [0060], “The tool controller 145 is in communication with the sensors 155 to receive the obtained sensor data from the sensors 155 and to control the operation of the sensors 155 (e.g., to enable or disable particular sensors). The tool controller 145 includes a memory 180 (see FIG. 2) to store the sensor data for later export from the tool 105”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler as applied to claim 12 above, and further in view of Ekanayake (Pub.No.: US 2021/0377587 A1).

Regarding claim 13, Zeiler teaches a lighting source (paragraph [0080], “the tool 105 includes a light that flashes”) but does not disclose a light source driver that is coupled with the light source, wherein the controller is coupled with the processor via a first (I2C) bus, and wherein the processor is coupled with the light source driver via a second (I2C) bus.

Ekanayake teaches a light source driver (FIG. 2, 220) that is coupled with the light source (FIG. 2, LCD , 210), wherein the controller is coupled with the processor via a first (I2C) bus (FIG. 2, 275), and wherein the processor is coupled with the light source driver via a second (I2C) bus (FIG. 2, 280).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiler in view of Ekanayake to incorporate light driver and bus connection to controls the states of one or more sets of visual indicators  that can be represented by LEDs (Ekanayake, paragraph [0082]).

Regarding claim 14, Zeiler as modified above further teaches  the controller is coupled with the processor via a first (I2C) bus (Ekanayake, FIG. 2, 275) and is coupled with the light source driver via a second I2C bus (Ekanayake , FIG. 2, 280).

Regarding claim 15, Zeiler as modified above further teaches the controller is coupled with the light source driver and is further configured to send an enable signal to the light source driver (Ekanayake, Vx1).

Allowable Subject Matter
Claims 1-3 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ekanayake (Pub.No.: US 2021/0377587 A1) discloses  a device (FIG. 5, 500, FIG.6, 600), comprising: 
a button (FIG. 5, mute button 456 and FIG. 6, mute button 684); 
a microphone (FIG. 5-6, 212); 
a light source that comprises a plurality of light emitting diodes (LEDs) (FIG. 5, LEDS, 454); 
a LED driver coupled with the light source (FIG. 5 and paragraph [0053],, Main processor drives the LEDs to provide visual indication); 
a processor (FIG. 5, Processor 290) ; and 
a controller (FIG. 5, Main Processor 490) coupled with the processor and the LED driver, the controller configured to: 
store first state data indicating a state of the microphone, the first state data indicating that the microphone is enabled; receive, from the button at a first time (paragraph [0049], “if malicious code were transmitted from guest device 130 via controls & audio 310, and stored in program memory of one or more processors 290”). 

The prior art fails to teach or reasonably suggest a light emitting element driving device comprising “first button data indicating a request to disable the microphone; determine, based on the first state data, that the microphone is enabled; cause the microphone to be disabled; store second state data indicating that the microphone is disabled; send, to the LED driver, first LED data that causes the light source to output a first light pattern, the first light pattern indicating that the microphone is disabled; and send, to the processor, status data indicating that the microphone is disabled”, in combination with the other limitations of the claim.

Dependent claims 2-3 are allowed by virtue of its dependency.
	
Claims 5, 7-10, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 5, prior art whether stand alone or in combination do not teach the limitation “second output data that causes a light source coupled with the light source driver to output a light pattern, the light pattern indicating that the sensor is disabled; … third output data that causes the light source to stop outputting the light pattern”. Limitations of claim 5 as a whole are not taught by prior art therefore claim 5 is objected to as being dependent upon a rejected base claim.


Regarding Claim 7, prior art whether stand alone or in combination do not teach the limitation “receiving, by the controller from the processor, second input data indicating a request to enable the sensor; determining, by the controller based at least in part on the second state data, that the sensor is disabled; and ignoring the request”. Limitations of claim 7 as a whole are not taught by prior art therefore claim 7 is objected to as being dependent upon a rejected base claim.

Regarding Claim 8, prior art whether stand alone or in combination do not teach the limitation “a light source to output a first light pattern indicating that the sensor is disabled; causing, by the controller, the sensor to be enabled at a different time; storing, by the controller, third state data indicating that the sensor is enabled; receiving, by the controller from the light source, light source data; determining, by the controller based at least in part on the light source data, that the light source is emitting a second light pattern that indicates that the sensor is disabled; causing, by the controller, the sensor to be disabled; and storing, by the controller, fourth state data indicating that the sensor is disabled”. Limitations of claim 8 as a whole are not taught by prior art therefore claim 8 is objected to as being dependent upon a rejected base claim.

Regarding Claim 9, prior art whether stand alone or in combination do not teach the limitation “a light source to output a first light pattern indicating that the sensor is disabled; causing, by the controller, the sensor to be enabled; receiving, by the controller from the light source, light source data; determining, by the controller based at least in part on the light source data, that the light source is operating in a failure mode; and 8 causing, by the controller, the sensor to be disabled”. Limitations of claim 9 as a whole are not taught by prior art therefore claim 9 is objected to as being dependent upon a rejected base claim.

Regarding Claim 10, prior art whether stand alone or in combination do not teach the limitation “Second input data requesting a light pattern to be output by a light source; determining, by the controller, that the light pattern indicates the sensor is disabled; causing, by the controller, the light source to output the light pattern; and causing, by the controller, the sensor to be disabled”. Limitations of claim 10 as a whole are not taught by prior art therefore claim 10 is objected to as being dependent upon a rejected base claim.

Regarding Claim 16, prior art whether stand alone or in combination do not teach the limitation “wherein the controller is further configured to: cause the sensor to be enabled; determine, based at least in part on the light source data, that the light source is emitting a light pattern that indicates the sensor is disabled; and cause the sensor to be disabled”. Limitations of claim 16 as a whole are not taught by prior art therefore claim 16 is objected to as being dependent upon a rejected base claim.

Claims 17-18 depend on claim 16, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 19, prior art whether stand alone or in combination do not teach the limitation “receive second input data from the ALS, the second input data indicating light intensity; and send, to the light source driver, second output data indicating a light pattern and the light intensity, the light pattern indicating that the sensor is disabled”. Limitations of claim 19 as a whole are not taught by prior art therefore claim 19 is objected to as being dependent upon a rejected base claim.

Regarding Claim 20, prior art whether stand alone or in combination do not teach the limitation “wherein the processor is configured to: receive, based at least in part on the first output data, the second state data indicating that the sensor is disabled, and wherein at least one of the processor or the sensor is configured to send, based at least in part on the second state data, second output data to the light source driver, the second output data  causing the light source to output a light pattern indicating that the sensor is disabled”. Limitations of claim 20 as a whole are not taught by prior art therefore claim 20 is objected to as being dependent upon a rejected base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831